Exhibit 99.2 GUAR GLOBAL LTD. PRO-FORMA COMBINED FINANCIAL STATEMENTS GUAR GLOBAL LTD. INTRODUCTION AND BASIS OF PRESENTATION FOR PRO FORMA COMBINED FINANCIAL STATEMENTS The following pro forma combined financial statements give effect to the acquisition of Pure Guar India Private Limited. (called "Target") by Guar Global Ltd. (called "Guar"). By Stock Purchase Agreement dated July 31, 2013, Guar, a public corporation incorporated in Nevada on May 29, 2007, acquired 99.99% of the issued and outstanding shares of Target, a private corporation incorporated in India on February 19, 2013, in exchange for $1,692.43 (the "Exchange"). The following unaudited pro forma combined financial statements are presented to illustrate the estimated effects of the Exchange. The following pro forma combined balance sheet includes the balance sheets of Guar as of April 30, 2013 and Target as of May 31, 2013, as if the acquisition of Target occurred on that date. The pro forma combined balance sheet and statement of operations should be read in conjunction with the separate historical audited financial statements for both Guar and Target, appearing elsewhere, as follows: (i) for Guar, financial statements for the period ended April 30, 2013 and 2012, as filed recently in Form 10Q; (ii) for Target, audited financial statements for the period from inception (February 19, 2013) to May 31, 2013 The fiscal year ends of Guar is July 31 and Target is May 31. The pro forma balance sheet and earnings (loss) per share data of Guar and Target are indicative of its combined financial position, had the acquisition occurred on May 31, 2013 for the combined balance sheet and the unaudited pro forma combined statements of operations assumes that the Exchange was consummated at the beginning of the period presented. GUAR GLOBAL LTD.
